Citation Nr: 1504210	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC), under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1954 to July 1974, and died in September 2009.  The appellant is his surviving spouse.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center in Milwaukee, Wisconsin which denied service connection for the cause of the Veteran's death and denied entitlement to DIC under 38 U.S.C. § 1318.  The appellant appealed from these denials, and the matters are now before the Board.  Original jurisdiction has since been transferred to the VA Regional Office (RO) in North Little Rock, Arkansas. 
 
The appellant testified before the undersigned Veterans Law Judge at a hearing held in February 2014.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in September 2009.  At the time of the Veteran's death, service connection had been established for diabetes mellitus with bilateral cataracts, diabetic neuropathy, peripheral neuropathy, peripheral vascular disease of the right lower extremity, peritendinitis of the left shoulder, arteriosclerotic heart disease, and for arthritis of the left ankle and foot, lumbar spine, right elbow and left knee.

2.  The cause of the Veteran's death was due to pancreatic and colon cancer and not related to service or a service-connected disability.

3.  At the time of the Veteran's death, his combined service-connected rating had been 100 percent since November 7, 2002.
 
4.  The Veteran's service-connected disabilities were not continuously rated totally disabling for 10 years prior to his death, nor was the total disability evaluation in effect from the date of discharge from military service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107, 5103A (West 2014); 38 C.F.R. § 3.312 (2014).
 
2.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107, 5103A, 5107 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The Veteran passed away in September 2009.  At the time of his death, the Veteran was service-connected for diabetes mellitus with bilateral cataracts, diabetic neuropathy, peripheral neuropathy, peripheral vascular disease of the right lower extremity, peritendonitis of the left shoulder, arteriosclerotic heart disease, and for arthritis of the left ankle and foot, lumbar spine, right elbow and left knee.  The appellant's specific contention is that in addition to the non-service-connected diseases of pancreatic and rectal cancer (which are indicated on the Veteran's death certificate as the immediate causes of his death), service-connected 
heart disease, diabetes mellitus, and peripheral vascular disease hastened his death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

The record reflects that in January 2006 the Veteran was diagnosed with colon cancer, and in December 2008 pancreatic cancer was also diagnosed.  In January 2009, the decision was made by his family to relocate the Veteran from hospital to hospice care, with the goal to "make his comfort a priority."  Thereafter, the appellant took over primary day-to-day care of the Veteran in their home, until his death in September 2009.  The Arkansas Department of Health issued a Certificate of Death on the day of his death, certified by a hospice registered nurse, which indicated the immediate cause of death was pancreatic cancer with rectal cancer listed as the underlying cause.  In July 2010, the Arkansas Department of Health issued an amended Certificate of Death which reflected the addition of "heart disease, diabetes and peripheral vascular disease" as "significant conditions contributing to death, but not resulting in the underlying cause" of death.

In April 2011 the Veteran's treatment records were reviewed by a VA examiner, including the amended death certificate.  The examiner concluded that it was less likely than not that any of the indicated disabilities - diabetes, heart disease, or peripheral vascular disease - caused or contributed to the Veteran's death.  In arriving at his conclusion, the examiner noted that "[a]lthough the veteran did have multiple medical conditions at his death, including hypertensive vascular disease, [diabetes mellitus], [chronic obstructive pulmonary disease] secondary to heavy smoking, angina pectoris [status-post] bypass grafting with congestive heart failure, and pulmonary embolism, the cause of death was the veteran's end-stage cancer."  The examiner went on to express that "[t]he probability is overwhelming that the veteran would have died of his pancreatic cancer regardless of whether or not he had diabetes, heart or peripheral vascular disease at that point."

In a January 2013 statement the appellant indicated that she "believ[ed] that the amended death certificate was given because [the Veteran's] diabetes contributed to the gangrene which also played a role in his death."  A treatment note from two days before the Veteran's death confirms that there was a probable arterial clot of the left foot that resulted in the left great toe appearing purple and black, with the bottoms of all toes on the left foot appearing cyanotic.

The appellant is competent to testify on matters which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, her testimony regarding the cause of the Veteran's death is well beyond the scope of her lay competence, and thus is of little probative value in supporting her claim.  With regard to both the original and amended Certificate of Death, the Board finds these to be generally probative to the extent that they were issued by a competent state authority.  Nonetheless, because neither document provide any underlying rational or description of how the Veteran's cause of death was determined, their probative value is highly limited.  Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

Because the 2011 VA examiner's opinion was arrived at following a review of the claims file and consideration of both Certificates of Death, the Board finds the examiner's opinion to be highly probative that the "cause of death was the veteran's end-stage cancer," and that his service-connected disabilities did not cause or contribute to the Veteran's death.  While "heart disease, diabetes and peripheral vascular disease" are indicated to have been "significant conditions contributing to death," as stated in the amended Certificate of Death, service connection for the cause of the Veteran's death, nonetheless, cannot be granted based these disabilities.  VA regulations indicate that a contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2014).  It is not sufficient to show that it casually shared in producing death, but rather the evidence must demonstrate that there was a causal connection.  Id.  Here again, the VA examiner competently opined the Veteran's service-connected disabilities did not cause or contribute to his death.  This opinion is consistent with the medical evidence contemporaneous to the Veteran's death.  

Thus left to weigh the highly probative VA examiner's opinion against the appellant's non-competent lay assertions, the Board finds that the Veteran's cause of death was non-service connected cancers - and there is no evidence to suggest that the Veteran's terminal cancers were themselves related to service.  While the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Dependency and Indemnity Compensation Under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a) (West 2014), benefits are payable to the surviving spouse and to the children of a deceased Veteran in the same manner as if the death were service-connected.  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a) (2014).  The service-connected disability(ies) must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death; or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. Id. The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c).

"Entitled to receive" means that, at the time of death, the Veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b).

Claims under 38 U.S.C.A. § 1318 are adjudicated based on decisions rendered during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2014).  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime.

The threshold legal requirement for establishing entitlement to this benefit is that at the time of death, a veteran must have been receiving (or entitled to receive) compensation for service-connected disability rated totally disabling for 10 or more years.  At the time of the Veteran's death, he was service-connected for diabetes mellitus with bilateral cataracts, diabetic neuropathy, peripheral neuropathy, peripheral vascular disease of the right lower extremity, peritendinitis of the left shoulder, arteriosclerotic heart disease, and for arthritis of the left ankle and foot, lumbar spine, right elbow and left knee.  His combined evaluation for compensation was 100 percent (i.e. total) effective November 7, 2002.  Thus, the Veteran had not been continuously rated totally disabling since his discharge from service as that was in July 1974, and he was not a former prisoner of war POW.
	
There is nothing in the record indicating, nor has the appellant alleged, that the Veteran should have been receiving, or was entitled to receive, compensation at the total rate prior to November 2002, and it has not been alleged that any prior rating decision was clearly and unmistakably erroneous.  Cole v. West, 13 Vet. App. 268 (1999).  Thus, the threshold legal criteria for benefits under 38 U.S.C.A. § 1318 are not met, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the appellant in February 2010, prior to the initial adjudication of the claims on appeal.  Notice sent to the appellant included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008). 

The Board finds that VA has satisfied its duty to assist by ensuring that available VA treatment records, as well as records of private treatment have been associated with the claims file.  The duty to assist was further satisfied on consideration by a VA examiner in April 2011, during which the examiner was provided the claims file for review, considered private and VA medical evidence, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.



ORDER

Service connection for the cause of the Veteran's death is denied.

 Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


